Citation Nr: 1550346	
Decision Date: 12/01/15    Archive Date: 12/10/15

DOCKET NO.  12-05 510	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for a low back disorder.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his caregiver, P. R.


ATTORNEY FOR THE BOARD

Jessica O'Connell, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 6, 1949, to August 17, 1949.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  Jurisdiction is now with the VA RO in Roanoke, Virginia.

This appeal has been advanced on the Board's docket.  38 U.S.C.A. § 7107(a)(2) (West 2014); 38 C.F.R. § 20.900(c) (2015). 


REMAND

The Veteran claims his current back disorder is due to his active duty service.  

As an initial matter, the Board notes that in August 2014 the RO submitted a request to the National Personnel Records Center (NPRC) for complete copies of the Veteran's service treatment records.  In a June 2015 response, the NPRC indicated the Veteran's record was "fire related" and that there were no service treatment records to forward.  Presumably, the NPRC is referring to the fire that took place there in 1973 and destroyed numerous veterans' service treatment records.  It is unclear why the RO submitted this request as the Veteran's service treatment records have been associated with the evidence of record since the Veteran first filed his claim in 1962.  The Board is unaware of any additional outstanding service treatment records and is also unaware of any other fire, other than the 1973 NPRC fire, in which any veterans' records were destroyed.

The Board first remanded the Veteran's claim in October 2012, finding that the rationale provided in the April 2012 VA medical opinion contradicted the Veteran's lay statements.  An October 2012 VA examination and opinion was completed in compliance with the Board's October 2012 remand instructions.  Despite this, the Board finds that a new medical opinion is required to determine if the Veteran had a pre-existing back disorder prior to entering active duty.

In service treatment records document that the Veteran incurred a back injury when he was involved in an automobile accident when he was twenty years old and wore a cast for approximately six months.  Additionally, July 1949 orthopedic and x-ray reports document kyphosis and narrowing of the anterior border of the L4 vertebrae, and the Board finds an opinion is required to determine whether these findings pre-existed his active duty service.  Accordingly, a new medical opinion is required.

In April 2013, the Board remanded the Veteran's claim to obtain his Social Security Administration (SSA) records, and in December 2013, the RO received documentation from the SSA that the Veteran's records had been destroyed.  The April 2013 remand also required the RO to contact the physician from Lebanon Medical Group who provided the February 2000 private medical opinion to request a rationale for that opinion.  In June 2013, the RO sent two letters to Lebanon Medical Group requesting a rationale for that opinion to two separate addresses.  While neither letter was returned as undeliverable, a note received by the RO in June 2013 states "This paper came to CHealth, but this is not our patient.  Try sending to Russell County Medical Center. . . . The providers on the note worked at Russell Co."  The RO did not take any additional action to contact any of the physicians listed on the letterhead of the February 2000 medical opinion, despite the fact that a different medical group provided the RO with the information necessary to contact those providers.  On remand the RO must again attempt to contact the physicians listed on the February 2000 medical opinion to request a supplemental medical opinion with supporting rationale.  

The Veteran's claim was again remanded in December 2013 because some of the Veteran's service treatment records associated with the electronic evidence of record were illegible.  The remand directives instructed the RO to rescan legible images of the illegible documents to the electronic database.  This has been accomplished.

Accordingly, the case is remanded for the following action:

1.  The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claims.  Based on his response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  When requesting records not in the custody of a Federal department or agency, such as private treatment records, the RO must make an initial request for the records and at least one follow-up request if the records are not received or a response that records do not exist is not received.  All attempts to secure this evidence must be documented in the claims file by the RO.

Specifically, the RO must obtain the address for Russell Medical Group and send a letter to the physicians who are listed on the letterhead of the February 2000 medical opinion to request a rationale for the opinion rendered.

If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) inform the Veteran that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.

2.  A new VA medical opinion from a VA physician must be obtained to determine whether any current or previously diagnosed back disorder found is related to the Veteran's military service.  The evidence of record in the form of electronic records must be made available to the examiner, and the examiner must specify in the medical opinion that these records have been reviewed.

In the medical opinion, the physician must specifically review and discuss the Veteran's statements made during service regarding his back, as documented in his service treatment records.  The physician must also review and discuss any statements the Veteran has made in support of his claim, to include the Veteran's service treatment records and statements from the Veteran as recorded in those medical reports; written statements written statements from the Veteran dated February 2010, March 2013, and July 2013; statements the Veteran made to VA examiners at his April 2012 and October 2012 VA examinations; and his testimony at the August 2012 hearing before the Board.  In reviewing and discussing the Veteran's statements made during service and after service, the physician must specifically discuss any inconsistencies.

Based on a review of the evidence of record, and with consideration of the Veteran's statements, a VA physician must state:

(a)  Whether the Veteran's kyphosis, as documented in service, existed prior to his active duty service.  The VA physician must provide a thorough explanation for this determination and must discuss the specific evidence upon which this finding is based.

* If the VA physician determines that the Veteran's kyphosis did exist prior to service, the opinion must address whether it was aggravated (permanently worsened beyond the natural progression of the disease) due to his active duty service.  The examiner must provide a thorough explanation for this determination and must state the specific evidence upon which this finding is based.

* If the VA physician determines that the Veteran's kyphosis did not exist prior to service, the opinion must state whether the Veteran's kyphosis is related to his active duty service.  The examiner must provide a thorough explanation for this determination and must discuss the specific evidence upon which this finding is based.

(b)  Whether the narrowing of the anterior border of the L4 vertebrae, as demonstrated on the in-service x-ray report, existed prior to the Veteran's active duty service.  The VA physician must provide a thorough explanation for this determination and must discuss the specific evidence upon which this finding is based.

* If the VA physician determines that the Veteran's narrowing of the anterior border of the L4 vertebrae did exist prior to service, the opinion must address whether it was aggravated (permanently worsened beyond the natural progression of the disease) due to his active duty service.  The VA physician must provide a thorough explanation for this determination and must state the specific evidence upon which this finding is based.

* If the VA physician determines that the Veteran's narrowing of the anterior border of the L4 vertebrae did not exist prior to service, the opinion must state whether it is related to his active duty service.  The VA physician must provide a thorough explanation for this determination and must discuss the specific evidence upon which this finding is based.

(c)  Whether any currently or previously diagnosed back disorder, other than kyphosis and narrowing of the anterior border of the L4 vertebrae, is due to the Veteran's active duty service.  The VA physician must provide a thorough explanation for this determination and must state the specific evidence upon which this finding is based.

A complete rationale for all opinions must be provided.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.

3.  The examination report must be reviewed by the RO to ensure that it is in complete compliance with the directives of this remand and that each opinion requested is provided and is supported with adequate rationale.  If deficient in any manner, the RO must implement corrective procedures at once.

4.  After completing the above actions, and any additional development deemed necessary, the RO must readjudicate the Veteran's claim.  If any benefit on appeal remains denied, the Veteran and his representative must be provided a supplemental statement of the case and be given an adequate opportunity to respond.  Thereafter, the case must be returned to the Board for appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999). 



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

